PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





In re Application of
Pinkus, Michael C.
Application No. 17/017,972
Filed: September 11, 2020
Attorney Docket No. 2170119-18
For: POINT OF SALE INTERMEDIATION SYSTEM
:
:
:     DECISION ON PETITION
:
:




This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed March 17, 2022, to revive the above-identified application.

The petition is GRANTED.

The application became abandoned for failure to reply in a timely manner to the Notice to File Missing Parts of Nonprovisional Application (Notice), mailed September 23, 2020.  The Notice set a period for reply of two (2) months from the mail date of the Notice.  No extensions of time under the provisions of 37 CFR 1.136(a) were obtained.  Accordingly, the application became abandoned by operation of law on November 24, 2020. A courtesy Notice of Abandonment was mailed on May 13, 2021.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of a declaration for the inventor of record and the surcharge fee of $80, (2) the petition fee of $1,050 and (3) a proper statement of unintentional delay. 

This application is being referred to the Office of Patent Application Processing (OPAP) for further pre-examination processing in the normal course of business on the replies received March 23, 2021 and March 09, 2022. 

Telephone inquiries concerning this decision should be directed to Jonya Smalls, at (571) 272-1619. 


/JONYA SMALLS/Lead Paralegal Specialist, OPET